Citation Nr: 1241478	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  09-09 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES
 
1.  Entitlement to service connection for a lumbar disorder.
 
2.  Entitlement to service connection for bilateral pes planus.

3.  What evaluation is warranted for right knee patellofemoral femoral syndrome since August 20, 2007?
 
4.  What evaluation is warranted for left knee patellofemoral syndrome since August 20, 2007?
 

REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
 
 
ATTORNEY FOR THE BOARD
 
D. Rogers, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from April 1980 to April 2000.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for patellofemoral syndrome of the knees and a single noncompensable evaluation for both disorders effective August 20, 2007; and denied entitlement to service connection for a lumbar disorder and pes planus.  Thereafter, the claims file was transferred to the RO in Atlanta, Georgia.  

In a May 2010 rating decision the Atlanta RO assigned separate 10 percent evaluations for patellofemoral syndrome of the Veteran's knees, effective August 20, 2007.  As those grants do not represent a total grant of benefits sought on appeal, however, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 
 
In August 2011, the Veteran withdrew his request for a Travel Board hearing.  See 38 C.F.R. § 20.704 (2012). 
 
The issue of entitlement to service connection for pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 

FINDINGS OF FACT
 
1.  Since August 20, 2007, the Veteran's right knee patellofemoral syndrome has not been productive of a compensable limitation of knee motion or instability.
 
2.  Since August 20, 2007, the Veteran's left knee patellofemoral syndrome has not been productive of a compensable limitation of knee motion or instability.
 
3.  The preponderance of the evidence is against finding that a lumbar disorder is related to the Veteran's active military service or events therein; and compensably disabling lumbar arthritis was not shown within one year following discharge from active service.  
 
 
CONCLUSIONS OF LAW
 
1.  Since August 20, 2007, the Veteran's right knee patellofemoral syndrome has not met the criteria for an evaluation greater than 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.951(b), 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 5257, 5260, 5261 (2012).
 
2.  Since August 20, 2007, the Veteran's left knee patellofemoral syndrome has not met the criteria for an evaluation greater than 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.951(b), 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 5257, 5260, 5261.
 
3.  A lumbar disorder was not incurred in or aggravated by either service or service-connected disability; nor may lumbar arthritis be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2012).
 
 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application or the completeness of the application.  In December 2007, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The letter also provided notice of how VA assigns disability ratings and effective dates.  
 
VA has also satisfied its duty to assist.  The claims folder contains the Veteran's service treatment records, post-service treatment records, and lay statements from the Veteran.  Additionally, the Veteran was provided VA examinations in August 2008 and March 2010.  The examinations are adequate for rating purposes.  The Veteran has not identified additional relevant records that need to be obtained.  While the claims file was not available for review at the time of the August 2008 examination, the examiner reviewed electronic treatment records contained in the VA computerized patient record system.  Additionally, although the August 2008 examiner did not issue an opinion addressing the etiology of the Veteran's lumbar disorder, the Board does not find evidence even suggesting a relationship between any currently diagnosed lumbar disorder and either military service or a service-connected disability.  As such, the Board declines to request an additional examination or opinion pertaining to the claim of entitlement to service connection for a lumbar spine disorder.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 
 
In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).
 

Analysis
 
The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
 
I.  Increased Ratings
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  In Fenderson v. West, 12 Vet. App. 119 (1999), it was held, however, that the rule from Francisco does not apply in cases such as this where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Id. at 126.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 
 
Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.
 
When evaluating a loss of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the United States Court of Appeals for Veterans Claims (Court) explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.
 
The Veteran contends that the currently assigned 10 percent evaluations do not adequately reflect the severity of his knee disabilities.
 
The Veteran's patellofemoral syndrome of his knees has been evaluated analogously under 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5019, for bursitis.  Diagnostic Code 5019 requires that bursitis be rated on the basis of limitation of motion as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the joint involved, which in this case is the knee.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.
 
A compensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by x-ray findings and no compensable limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where a compensable limitation of joint motion is demonstrated the Lichtenfels rule is not applicable.
 
Diagnostic Codes 5256 to 5263 pertain to evaluation of disabilities of the knee and leg.  38 C.F.R. §4.71a.  For VA purposes, a normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.
 
Where there is other impairment of the knee manifested by slight recurrent subluxation or lateral instability, a 10 percent rating may be assigned.  A 20 percent evaluation will be assigned for moderate recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.
 
Diagnostic Code 5260 pertains to limitation of flexion of the knee.  This code provides that flexion limited to 30 degrees warrants a 20 percent evaluation; and that flexion limited to 45 degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.
 
Diagnostic Code 5261 pertains to limitation of extension of the knee.  This code provides that extension limited to 15 degrees warrants a 20 percent evaluation; and that extension limited to 10 degrees warrants a 10 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5261.
 
VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disorder includes both arthritis and instability, provided, of course, that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).
 
Separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004); 38 C.F.R. § 4.14 (2012).
 
At the August 2008 VA examination the appellant reported constant knee pain, stiffness, weakness, and swelling.  His treatment reportedly included medication, physical therapy, and use of knee braces with some relief and without side effects.  He denied experiencing flare-ups, instability, giving way, recurrent subluxation and dislocation.  Functionally, he could walk one to two miles and stand for thirty to sixty minutes before needing to rest secondary to his bilateral knee disorders.  
 
Objective examination revealed tenderness without evidence of spasm, weakness, fatigue, edema, heat, redness, instability, abnormal movement, or guarding of movement.  The Veteran had a normal gait and weight bearing was normal while standing.  Range of motion of each knee was from 0 degrees of unlimited extension to 140 degrees of unlimited flexion with end of range pain bilaterally.  On repetitive testing of the knees, there was no additional limitation due to fatigue, weakness, or incoordination.  There was no evidence of ligamentous instability of either knee and McMurray testing was normal bilaterally.  X-ray examination of both knees was negative for any finding of acute or chronic bony abnormalities of either knee.  The diagnosis was bilateral patellofemoral syndrome. 
 
During the August 2008 examination, the Veteran denied any occupational limitations as a training instructor and coordinator at the Federal Law Enforcement Training Center secondary to his knee disorders.  He reported that his activities of daily living were limited due to his knee disabilities in that it is more difficult for him to stand, walk and perform outdoor activities, chores, and prolonged sitting. 
 
At the March 2010 VA joints examination the appellant's knee complaints included instability, pain, stiffness, weakness, decreased joint motion speed, popping, swelling, tenderness, and severe weekly flare-ups of joint disease.  Flareups reportedly lasted from two to three days and were precipitated by prolonged standing and walking.  The appellant reported that his symptoms were alleviated when he used a heating pad, ice, ointment, and rest.  The Veteran stated that because of flare ups of knee pain that he could not work, do yard work and normal chores, and he may not be able to drive.  The appellant stated that he was able to stand for more than one hour but less than three hours, and could walk more than a quarter of a mile but less than one mile.  Treatment included over-the-counter Tylenol four to five times a week, flexal cream, heat, ice, and elevation with poor response.  He reported occasionally using knee braces and a cane.
 
Objective physical examination revealed that the Veteran had a normal gait.  There was no evidence of abnormal weight bearing.  There was sub patellar tenderness bilaterally and guarding of movement of the left knee.  Knee extension was to 0 degrees bilaterally.  Right knee flexion was to 125 degrees, and left knee flexion was to 130 degrees with end of range pain and pain following repetitive motion.  There was, however, no additional limitation of motion in either knee after three repetitions of range of motion due to pain, fatigue, weakness, or incoordination.  Values remained the same on active and passive range of motion.  The examiner opined that the Veteran's bilateral patellofemoral syndrome had significant effects on his occupational activities as a coordinator at the Federal Law Enforcement Training Center because it affected his bending and squatting.  His bilateral knee disorders prevented him from playing sports.  The disorders had a moderate effect on his ability to do chores, shop, exercise, and engage in recreation.  Mild effects were noted with traveling.  During flare-ups, his personal hygiene was affected and he was unable to do chores.  
 
After a full review of the record, the Board concludes that ratings in excess of the 10 percent evaluations currently assigned are not warranted for the Veteran's patellofemoral syndrome of either knee at any time since August 20, 2007.   In this regard, there is no evidence of a compensable limitation of flexion or extension of either knee at any time during the claims.  As such, neither knee warrants a compensable rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  

Although the Veteran complained of instability of his bilateral knees during examination in March 2010, objective stability testing was negative for any objective findings of instability in either knee at all times during the appellate term.  Accordingly, a separate evaluation is not warranted for instability of either knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257.
 
Ratings in excess of the 10 percent evaluations currently assigned are also not warranted under any other available diagnostic criteria at any time since August 20, 2007.  38 C.F.R. § 4.71a.  In this respect, neither knee has exhibited degenerative changes on x-ray examination (Diagnostic Code 5003), ankylosis (Diagnostic Code 5256), recurrent subluxation or lateral instability (Diagnostic Code 5257), a compensable limitation of flexion or extension (Diagnostic Codes 5260 and 5261), or tibia and fibula impairment (Diagnostic Code 5262).  Additionally, there is no evidence of dislocated semilunar cartilage (Diagnostic Code 5258) or removal of symptomatic semilunar cartilage (Diagnostic Code 5259) of either knee at any time during the claims.
 
The Board considered whether the Veteran's patellofemoral syndrome of the knees presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for an extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 
 
In light of the foregoing, the Veteran's claims of entitlement to increased evaluations for patellofemoral syndrome of the knees since August 20, 2007, must be denied.
 
II.  Service Connection
 
The Veteran's August 2007 claim of entitlement to service connection for a lumbar disorder asserts that a low back problem began in June 1984 while stationed at Camp Lejeune.  In March 2009, he asserted that his current lumbar disorder is causally related performance of strenuous activities during military service, to include parachute jumps from airplanes, helicopters, and repelling towers during military service. 
 
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Having carefully reviewed the record, the Board finds that the preponderance of the most credible and probative evidence is against entitlement to service connection for a lumbar disorder.  In this regard, an injury or disease of the lumbar spine was not shown in service or for many years thereafter.  Further, competent and credible evidence linking the Veteran's current lumbar disorder to any incident of military service has not been presented.  
 
The service treatment records do not show that the Veteran ever sought treatment for back pain or a lumbar injury.  The Veteran consistently denied any history of recurrent back pain to include on separation examination in August 1999.  The August 1999 report of medical examination shows that the spine and musculoskeletal system were clinically evaluated as normal.  There was no mention of any diagnosis or complaint pertaining to the low back or lumbar spine. 
 
There are no post-service treatment records pertaining to treatment for back or lumbar pain or complaints at any time. 
 
The Veteran was initially diagnosed with a lumbar disorder during the August 2008 VA examination, more than eight years after the appellant's retirement from active duty.  At that time, he reported a long history of low back pain that he related to his service duties in the infantry.  X-ray examination of the lumbar spine showed some arthritic disease.  The examiner diagnosed degenerative disease of the lumbar spine.  An opinion as to the etiology of the appellant's arthritis was not given.
 
The Veteran's service treatment records are highly probative and weigh against the claim as they do not show complaints, findings, or a diagnosis consistent with a chronic history of any kind of low back or lumbar spine disorder. 
 
While arthritis is now demonstrated the first finding of a chronic lumbar disorder, to include arthritis, was during the August 2008 VA examination, eight years after the Veteran's discharge from military service.  Accordingly, the record does not show compensably disabling arthritis within one year following the appellant's separation from active duty.  Hence, presumptive service connection under 38 C.F.R. §§ 3.307, 3.309 is not in order.
 
Although the examination report records the appellant's report relating his history of low back pain to military duties performed while serving in the infantry, neither the Veteran nor the examiner made any reference to any in-service injury to include parachute jumps. 
 
The Veteran's report of a long history of low back pain that he related to military service as recited in the VA examination is not of controlling probative value because it was predicated on a medical history unsupported by either the service treatment records or any clinical evidence.   The examiner's report must be supported by clinical evidence and not merely general conclusions based on a history furnished by the claimant.  Black v. Brown, 5 Vet. App. 177, 180 (1993).  The examiner relied exclusively on the history of low back pain as reported by the Veteran.  As the examiner noted that the claims file was not available for review there is no indication that the examiner was aware that no there were no complaints, treatment, or diagnosis of a low back or lumbar spine disorder of any kind while the appellant was on active duty.  Consequently, the examination report is no better than the facts alleged by the Veteran, and may be accorded little weight with regard to the claim.  Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993) (An opinion based upon an inaccurate factual premise has no probative value); LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229 (1993).
 
Similarly, while the Veteran asserts that his current lumbar disorder had its onset during or is otherwise related to his performance of strenuous activities during military service, he is not competent to offer a medical opinion linking his post-service low back pain and lumbar disorder to military service.  In this respect, lumbar degenerative disease is not a disorder for which lay evidence of etiology is competent nexus evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the Veteran can attest to factual matters of which he had firsthand knowledge, such as pain or an injury, he is not competent to offer a medical opinion linking the spine disorder to service.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  For such a finding, a medical professional is necessary.
 
Since the time of the Veteran's retirement from service, he has submitted no evidence whatsoever suggesting a nexus between any current lumbar disorder and service.  Service and post-service treatment records include copies of treatment records pertaining to orthopedic complaints and treatment of the Veteran's feet and knees.  These records show no complaints or treatment for any kind for a lumbar disorder when obtaining treatment, or any reference to a low back injury or lumbar spine disorder during treatment.  Given the Veteran's report during the August 2008 examination that his lumbar spine disorder results in low back pain and weakness that interferes with his activities of his daily life, it is not credible that the appellant would fail to report his complaints earlier while seeking medical treatment both during and after service for other disorders.
 
Again, no competent evidence suggests that his lumbar disorder may be related to his bilateral patellofemoral syndrome. 
 
Accordingly, the Board finds that the preponderance of the credible and probative evidence is against the claim of entitlement to service connection for a lumbar disorder and it must be denied.  There is no doubt to resolve.
 
In reaching the decisions herein, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert.  
 
 
ORDER
 
Entitlement to an evaluation in excess of 10 percent for right knee patellofemoral syndrome from August 20, 2007, is denied. 
 
Entitlement to an evaluation in excess of 10 percent for left knee patellofemoral syndrome from August 20, 2007, is denied. 
 
Entitlement to service connection for a lumbar disorder is denied. 
 




REMAND
 
The Veteran asserts that his bilateral pes planus, which was judged at his July 1979 enlistment examination to be mild in degree, and then asymptomatic, was permanently worsened by twenty years of active military service. 
 
Subsequent service examinations contain objective findings of bilateral pes planus on examination, however, they contain no findings as to degree or whether it was symptomatic.  Clinical treatment records show that the appellant received in-service treatment for foot complaints without history of trauma in March 1982, April 1984, and September 1999.  At his August 1999 retirement physical the Veteran reported that he did not know whether he had foot trouble.  He did report flatfooted pain after physical training and long walks.  The physician's summary noted bilateral pes planus which was also noted following a clinical evaluation of the Veteran's feet during separation examination.  There were no findings as to degree or whether bilateral pes planus was symptomatic at that time.
 
Post-service treatment records show that following the Veteran's retirement from active duty he worked in a factory or plant where he was constantly on his feet and walking a lot.  During annual physical examinations in February 2001 and January 2004, however, there were no complaints, findings, or diagnosis of any foot disorder. 

Initial post-service findings of a foot disorder appeared in September 1999 when a possible sesamoid bone fracture was diagnosed.  In July 2004 when the Veteran complained of a one year history of left great toe pain which had increased during the prior month.  He denied any history of trauma.  Physical examination led to the clinical assessment of hallux valgus with bunions.  

The appellant underwent foot surgery in October 2004 for left foot hallux valgus.  

Left foot pain recurred in April 2007 and was diagnosed as tendonitis and emthesopathy and plantar fasciitis of the left foot.  In October and November 2008, he was diagnosed with gout in his right big toe and acute gouty arthritis.
 
In August 2008, the Veteran was afforded a VA examination to determine the nature and etiology of his bilateral foot disorder.  The appellant indicated that his feet began bothering him during active duty in the late 1990s.  The examiner diagnosed bilateral pes planus.  Notably, however, the claims file was not available for review.  Moreover,  the examiner did not provide an opinion as to whether pes planus was aggravated by military service.  Accordingly, an addendum opinion addressing the issue of aggravation must be obtained.   
 
Additionally, in October 2008, the Veteran reportedly received outside treatment with medication for his bilateral foot pain from Dr. MJ.  It does not appear that treatment records have been obtained from Dr. MJ.  Thus, they should be obtained on remand.  Similarly, any ongoing VA and private treatment records pertaining to a bilateral foot disorder should be obtained, to specifically include records of any treatment received at the Jacksonville, Florida Naval Hospital, and the Kings Bay Naval Clinic since November 2008.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO/AMC should obtain any outstanding VA and/or private treatment records not on file pertaining to pes planus to include any ongoing treatment records and evaluations dating since November 2008 from the Kings Bay Naval Clinic and Naval Hospital in Jacksonville, Florida.  If the RO cannot locate any records that have not been previously added to the claims file it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  The RO/AMC should also request that the Veteran complete and return the appropriate release forms for any relevant private treatment received, to specifically include treatment received from Dr. MJ as alluded to in an October 2008 treatment record, so that VA can obtain any identified evidence relating to such treatment.  All requests for records and their responses should be clearly delineated in the claims folder.  If any requested records are unavailable, then the file should be annotated as such and the Veteran and his representative should be so notified.
 
3.  Thereafter, the RO/AMC should request an addendum opinion from the VA examiner who conducted the August 2008 foot examination.  If the examiner is unable or unwilling to provide the requested information, then an opinion should be obtained from a qualified podiatrist.  If additional examination is deemed necessary, it should be scheduled.  The claims folder, access to Virtual VA and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed. 

The examiner should review all pertinent records associated with the claims files and Virtual VA to include the Veteran's service treatment records, post-service medical records, and statements.  The examiner must then opine whether it is at least as likely as not that pes planus was aggravated, i.e., whether the disorder increased beyond its natural progression during service.  The examiner is informed that intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation.  Rather, the underlying condition, as contrasted with symptoms, must have worsened.   Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  
 
If the examiner determines that the Veteran suffers from multiple disorders of either foot, the examiner must attempt to distinguish pathology caused by pes planus from that caused by all other foot disorders.  If the examiner is unable to provide any opinion requested, that fact must be stated and the reason(s) why explained. 
 
3.  After the development requested has been completed, the RO/AMC should review the opinion to ensure that it is in complete compliance with the directives of this REMAND.  The RO/AMC must ensure that the examiner has documented his review of Virtual VA.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.
 
4.  Upon completion of the above development, and any additional development deemed appropriate, the RO/AMC must readjudicate the claim of entitlement to service connection for bilateral pes planus.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the 

matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


